157 S.W.3d 529 (2004)
MANILA SCHOOL DISTRICT NO. 15
v.
Charlotte WAGNER, Jimmy White, Harold Lee Evans, and E.A. Shaneyfelt.
No. 03-755.
Supreme Court of Arkansas.
March 29, 2004.
Mike Gibson, Osceola; and W. Paul Blume, for petitioners.
W. Hunter Williams, Jr., Osceola, for respondents.
Bearden Law Firm, by Mike Bearden, Blytheville, for intervenors.
PER CURIAM.
This case arose from the Mississippi County Circuit Court's grant of an ex parte injunction prohibiting Petitioner Manila School District No. 15 from hiring a superintendent to replace Respondent Charlotte Wagner. The injunction was granted on behalf of three Respondents, Jimmy White, Harold Lee Evans, and E.A. Shaneyfelt, who were permitted by the trial court to intervene in the suit between the District and Wagner. We recently issued a per curiam opinion granting Petitioner's motion to expedite and instructing all parties to this case to file simultaneous briefs on three particular issues: (1) whether Respondents-Intervenors had standing to seek an injunction; (2) whether the irreparable harm relied on to grant the injunction is the same as that relied upon to grant a previous injunction to Respondent Wagner; and (3) whether this court may, at this stage of the proceedings, act on the District's motion to remove the trial judge, the Honorable Victor Hill, from the case. See Manila Sch. Dist. No. 15 v. Wagner, 356 Ark. 421, 155 S.W.3d 1 (2004) (per curiam).
The District and Wagner both filed their briefs on March 18, 2004. The Intervenors, however, elected not to file a brief. Instead, their attorney, Mike Bearden, sent a letter to our court clerk, stating that his clients have chosen not to pursue the injunction any further and that the issue should now be moot. This letter is unacceptable, as it does not comply with our previous order in this matter.
We hereby order and direct Intervenors to file a brief in this matter, addressing the three issues set out in our March 11, 2004, *530 per curiam. Intervenors have until Monday April 5, 2004, to file their brief. We further order the attorneys for all parties to appear before this court at 9:00 a.m. on April 8, 2004, for oral argument in this matter.
It is so ordered.